


EXHIBIT 10.31


SEVENTH AMENDMENT TO LEASE
 
I.  
PARTIES AND DATE.



This Amendment to Lease dated April 29, 2010, is by and between THE IRVINE
COMPANY LLC, a Delaware limited liability company, formerly The Irvine Company,
a Delaware corporation (“Landlord”), and HYTHIAM, INC., a Delaware corporation
(“Tenant”).


II.  
RECITALS.



On September 15, 2003, Landlord and Tenant entered into an office space lease
for space in a building located at 11150 Santa Monica Boulevard, Suite 1500, Los
Angeles, California (“Premises”), which lease was amended by a First Amendment
to Lease dated April 18, 2005, wherein 11150 Santa Monica Boulevard, Suite 650
was added to the Premises, a Second Amendment to Lease dated March 16, 2006,
wherein 11150 Santa Monica Boulevard, Suite 300 was added to the Premises on a
month-to-month basis, a Third Amendment to Lease dated April 24, 2006, wherein
11100 Santa Monica Boulevard, Suite 450 was added to the Premises and the lease
with respect to Suites 300 and 650 only was terminated, a Fourth Amendment to
Lease dated July 14, 2008, wherein 11150 Santa Monica Boulevard, Suite 380 was
added to the Premises, a Fifth Amendment to Lease dated August 20, 2008, wherein
Suite 380 was terminated, and a Sixth Amendment to Lease dated April 8, 2009
(collectively, the “Lease”).


As an accommodation to Tenant, Landlord will allow Tenant to defer additional
payment of a portion of its rental obligation in accordance with the provisions
set forth in “III. MODIFICATIONS” next below.


III.  
MODIFICATIONS



A. Rent Deferment.  It is understood and agreed that through the date of this
Amendment, Tenant owes Landlord the sum of $40,784.21 in past due Basic Rent and
other charges.  Landlord currently holds a credit in the amount of $5,636.00 for
previously paid Operating Expenses.  The credit shall be applied to Tenant’s
currently outstanding obligation, and the remaining balance of Tenant’s
outstanding obligation shall be $35,148.21 (“Outstanding Obligation”).  In
addition and subject to the provisions below, Landlord agrees that it shall,
during the period commencing May 1, 2010 and ending June 30, 2010 (the “Seventh
Amendment Deferral Period”), accept the following partial payments of Basic Rent
(which shall be due and payable on the first day of each calendar month):


Months of Term or Period
Monthly Basic Rent
5/1/10 – 6/30/10
$19,505.50



The cumulative amount of unpaid Basic Rent during the Seventh Amendment Deferral
Period, together with the Outstanding Obligation, shall be referred to herein as
the “Seventh Amendment Deferred Rent.”  Tenant acknowledges that should Tenant
make the partial payments of Basic Rent as provided above, the aggregate amount
of Seventh Amendment Deferred Rent that shall be owing to Landlord at the end of
the Seventh Amendment Deferral Period will be $124,294.00.


B. Repayment.  Tenant shall be obligated to repay to Landlord the total Seventh
Amendment Deferred Rent in 2 equal consecutive monthly installments of
$62,147.00, commencing on July 1, 2010 and August 1, 2010, which payments shall
be in addition to and payable concurrently with the Basic Rent then due under
the Lease.


C. Prepayment.  Tenant may, at any time, elect to pay Landlord the full amount
of the unpaid balance of the Seventh Amendment Deferred Rent, in which event,
the rent schedule in effect prior to this Amendment shall again become
effective.  In such event, the parties shall promptly memorialize the change on
an amendment to the Lease.

 
 

--------------------------------------------------------------------------------

 
 
D. Acknowledgements.  In consideration of the foregoing, Tenant hereby
acknowledges and agrees that Landlord is not in default under any of the
provisions of the Lease, and that no event has occurred that with the passage of
time of the giving of notice by Tenant would become a default by Landlord under
the Lease.  The foregoing shall constitute an unconditional discharge and
release by Tenant of any claims or causes of action against Landlord, and
includes a waiver of the provisions of Section 1542 of the California Civil
Code.  Tenant further acknowledges that it has no dispute with any prior
Operating Expense reconciliation provided by Landlord under the Lease.
 
E. Operating Expenses and Other Charges.  Nothing contained herein shall be
deemed to allow Tenant to defer or reduce any payment of Operating Expenses,
parking charges or other sums that may be owing under the Lease, and Tenant
shall continue to make such payments in full and when due.
 
F. Effect of Default.  In the event of a default by Tenant under the Lease (as
modified herein) that is not timely cured, or in the event of an assignment of
the Lease or a subletting of the entire Premises in one or more transactions, or
in the event the Lease otherwise terminates prior to the scheduled Expiration
Date, then upon election by Landlord, all of the then-accrued Seventh Amendment
Deferred Rent and accrued interest thereon (all as reasonably calculated by
Landlord) shall be immediately due and owing.  In such event, any notice served
or action commenced under California Civil Procedure Code Section 1161 et seq.
may reference all unpaid rent without regard to any limitations period contained
in said Section 1161.
 
G. Sublease of Suite 450.  Effective as of May 1, 2010, Tenant acknowledges and
agrees that all payments from the current subtenant of Suite 450, Holthouse
Carlin & Van Trigt LLP, a California limited liability partnership, shall be
paid directly to Landlord.  Tenant shall provide written notice to Holthouse
Carlin & Van Trigt LLP of such change.
 
IV.  
GENERAL.

 
A. Effect of Amendments.  The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment.


B. Entire Agreement.  This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.
 
C. Counterparts.  If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment.  In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.
 
D. Defined Terms.  All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in the Amendment.
 
E. Authority.  If Tenant is a corporation, limited liability company or
partnership, or is comprised of any of them, each individual executing this
Amendment for the corporation, limited liability company or partnership
represents that he or she is duly authorized to execute and deliver this
Amendment on behalf of such entity and that this Amendment is binding upon such
entity in accordance with its terms.
 
F. Attorneys’ Fees.  The provisions of the Lease respecting payment of
attorneys’ fees shall also apply to this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
G. Nondisclosure of Lease Terms.  Tenant acknowledges that the content of this
Amendment and any related documents are confidential information.  Except to the
extent disclosure is required by law, Tenant shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant’s financial, legal and
space-planning consultants, provided, however, that Tenant may disclose the
terms to prospective subtenants or assignees under the Lease or pursuant to
legal requirement.
 
V.  
EXECUTION.



Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.


LANDLORD:
 
TENANT:
     
THE IRVINE COMPANY LLC
 
HYTHIAM, INC.
                   
By
/s/ JEANNE M. LAZAR
 
By
/s/ RICHARD A. ANDERSON
 
Jeanne M. Lazar
   
Richard A. Anderson
 
Senior Vice President, Finance
   
President and Chief Operating Officer
 
Office Properties
                         
By
/s/ CHRISTOPHER J. POPMA
 
By
/s/ JOHN V. RIGALI
 
Christopher J. Popma
   
John V. Rigali
 
Vice President, Operations
   
Interim Chief Financial Officer
 
Office Properties
     

 
 

--------------------------------------------------------------------------------
